t c memo united_states tax_court richard clarke randall petitioner v commissioner of internal revenue respondent docket no filed date richard clarke randall pro_se steven i josephy for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine a dollar_figure deficiency in his federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 following a trial that was held on date we must decide whether section references are to the applicable versions of the internal_revenue_code petitioner’s taxable_income includes nonemployee compensation not otherwise reported by him in that taxable_income we hold that it does we also must decide whether petitioner is liable for the sec_6662 accuracy-related_penalty we hold that he is findings_of_fact some facts are stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in colorado when his petition was filed in petitioner received dollar_figure in nonemployee compensation from national quality assurance usa inc dollar_figure in nonemployee compensation from labtest international inc dollar_figure in nonemployee compensation from due com inc dollar_figure in interest_income from firstbank of arapahoe county and dollar_figure in taxable dividends from the southern company services inc after receiving petitioner’s form 1040ez income_tax return for single and joint filers with no dependents respondent issued to petitioner a notice of proposed changes cp-2000 thereafter petitioner filed a form 1040x amended u s individual_income_tax_return for on this amended_return petitioner reported that his adjusted_gross_income for was dollar_figure this amount consisted of dollar_figure of interest_income and dollar_figure and dollar_figure in dividends he reported total_tax of zero petitioner attached to this amended_return forms 1099-misc miscellaneous income from national quality assurance usa inc and labtest international inc on each petitioner had crossed out the amounts listed in the box labeled nonemployee compensation and written in he included at the bottom of each of the forms 1099-misc the following statement this corrected form 1099-misc is submitted to rebut a document known to have been submitted by the party identified above as payer which erroneously alleges a payment to the party identified above as the recipient of gains profit or income made in the course of a trade_or_business under penalties of perjury i declare that i have examined this statement and to the best of my knowledge and belief it is true correct and complete respondent issued to petitioner the notice_of_deficiency on date and petitioner timely filed a petition in this court in the petition petitioner stated the following i have submitted an amended tax_return 1040x to the irs addressing errors in my previous tax_return 1040ez i have also submitted an affidavit explaining how two 1099-misc forms identified in the notice cp2000 are incorrect one was from national quality assurance usa inc and the other from labtest international inc both 1099-misc forms erroneously allege a payment to the party identified as he sic recipient of gains profit or income made in the course of a trade_or_business i rebutted both of these documents in attachments to my amended tax_return dated date my amended tax_return did not indicate any greater tax_liability than my original tax_return in the referenced affidavit which was dated date petitioner stated that the forms 1099-misc from national quality assurance usa inc and labtest international inc erroneously allege a payment to the party identified as the ‘recipient’ of ‘gains profit or income’ made in the course of a ‘trade or business’ and that he had rebutted both of these documents in attachments to his amended return opinion sec_61 provides that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power’ 348_us_426 quoting 309_us_331 compensation_for services is enumerated among the items of income included under sec_61 sec_61 petitioner agrees that he has in fact received the amounts reportedly paid to him he simply argues that the amounts are not taxable petitioner’s argument is clearly without merit and we hold that the amounts of nonemployee compensation received by petitioner are includible in his taxable_income for respondent also determined that petitioner is liable for an accuracy-related_penalty under sec_6662 in relevant part sec_6662 and b imposes an accuracy-related_penalty if any portion of an underpayment is attributable to either negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code an understatement is the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax exists for any taxable_year for purposes of sec_6662 if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 respondent bears the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose an accuracy-related_penalty 116_tc_438 once respondent has met this burden the taxpayer must come forward with persuasive evidence that the accuracy-related_penalty does not apply id pincite the taxpayer may establish for example that part or all of the accuracy-related_penalty is inapplicable because it is attributable to an understatement with respect to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acted as such is a factual determination sec_1_6664-4 income_tax regs in regard to which the taxpayer’s effort to assess the proper tax_liability is a very important consideration here we conclude that respondent has met his burden of production with respect to the accuracy-related_penalty petitioner’s amended_return for shows total_tax due of zero thus the deficiency in this case which is greater than dollar_figure is a substantial_understatement within the meaning of sec_6662 in addition the deficiency in this case is attributable to negligence as defined in sec_6662 as petitioner has failed to make any reasonable attempt to comply with the provisions of the internal_revenue_code in that petitioner has introduced no evidence to support a finding of reasonable_cause we sustain respondent’s determination as to the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
